DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 5-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites "a sum of overlapping amounts between the one of the indications in the sidewall portion on the one side and the one of the indications
Claims 4 and 7 similarly recite "sum of overlapping amounts" and are similarly unclear. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, and 4 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Nagahashi (WO2020/008701, with English machine translation).
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
Applicant cannot rely upon the certified copy of the foreign priority application to overcome this rejection because a translation of said application has not been made of record in accordance with 37 CFR 1.55. See MPEP §§ 215 and 216.
Regarding claim 1, Nagahashi discloses a tire comprising a tread portion, sidewall portions, and bead portions (see Fig. 1). Regions are disposed on the outer side of the tire maximum width position of the sidewall are provided with indications with protruding portions (see Fig. 2 with lettering/symbols, [0028]). Nagahashi teaches a protrusion height of 0.8mm ([0033]). An angle between the ends of the indications is 45 to 100 degrees ([0029], with examples of 60 and 80 in Ex. 19). Fig. 2 and 4 embodiments shows two indications arranged on opposite sides of the tire (arranged 180 degrees apart) and shifted 90 degrees relative to indications on the other side of the tire (see [0030] and Ex. 19 in Table). 
Regarding claim 2, there is no overlapping of the indications, thus the overlap amount is less than 0 degrees.
Regarding claim 4, Ex. 19 embodiment discloses two indications of 60 and 80 degrees and no overlap.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 6-8 are rejected under 35 U.S.C. 103 as being obvious over Nagahashi (WO2020/008701, with English machine translation) as applied to the claims above, and further in view of Kurita (US 2015/0000811).
Regarding claims 3 and 6, Nagahashi discloses a protrusion height of 0.8mm but does not disclose the sidewall rubber thickness, Ws, or the ratio Wt/Ws. It would have been obvious to a person having ordinary skill in the art at the time of the invention to have configured the tire with Wt/Ws ratio of 1.2 to 2.0 since (1) Kurita, similarly directed towards a tire, teaches configuring the sidewall rubber of 
Regarding claim 7, Ex. 19 embodiment discloses two indications of 60 and 80 degrees and no overlap.
Regarding claim 8, although Nagahashi does not expressly disclose the numerical radial length of the indications, the illustrations clearly show the length as substantially less than half the section height (see size of YOK lettering compared to tire section height). Furthermore, a person having ordinary skill in the art would have recognized that the radial length determines how large the letters appear on the tire sidewall and would have readily appreciated that larger lettering is more visible / recognizable than smaller lettering. It would have been obvious to a person having ordinary skill in the art at the time of the invention to have adjusted the size of the lettering based on aesthetic design choice and how visible/recognizable the lettering is desired to be on the tire. 

Claim 5 is rejected under 35 U.S.C. 103 as being obvious over Nagahashi (WO2020/008701, with English machine translation).
Regarding claim 5, although Nagahashi does not expressly disclose the numerical radial length of the indications, the illustrations clearly show the length as substantially less than half the section height (see size of YOK lettering compared to tire section height). Furthermore, a person having ordinary skill in the art would have recognized that the radial length determines how large the letters appear on the tire sidewall and would have readily appreciated that larger lettering is more visible / recognizable than smaller lettering. It would have been obvious to a person having ordinary skill in the art at the time of 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Turoczi (US 3786850).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT C DYE whose telephone number is (571)270-7059.  The examiner can normally be reached on Monday - Friday, 10:00 am - 6:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn B Whatley can be reached on (571) 270-5545.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ROBERT C DYE/Primary Examiner, Art Unit 1749